Citation Nr: 1731356	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1972.  He also had periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In October 2016, the Veteran appeared at a Travel Board hearing at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran has presented credible testimony pertaining to the right knee injury he sustained during active service, and service treatment records confirm that he was treated for a knee strain.

2. The Veteran has a current diagnosis of right knee osteoarthritis.

3. The most probative medical opinion relates the Veteran's current right knee disability to the injury he sustained during active service.


CONCLUSION OF LAW

The criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2016), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he currently has right knee problems as a result of an injury during active service.  He claims that he sustained a right knee sprain from incorrectly stepping off a curb while carrying a heavy load during service.  He reports the use of knee braces and the inability to stand from a sitting position.  He contends that he has experienced right knee pain on a regular basis since service, without any additional post service injury.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method, however, may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records show that the Veteran sustained a right knee sprain.  In October 1972 he complained of knee pain attributed to twisting it.  Impressions of knee sprain or ligament injury were provided.  A day later, at a follow-up visit, the Veteran complained of increased knee pain.  An impression of knee sprain was provided, and the Veteran was prescribed crutches.  

Post-service the Veteran has received treatment for right knee pain.  May 2009 VA treatment records contain a diagnosis of knee arthralgia.  April 2010 VA knee x-rays show bilateral, tricompartmental degenerative joint disease.  In November 2016 letters, his treating VA physician and private physician both stated that the Veteran had right knee degenerative changes with various deformities and recommended total knee replacement.

The April 2010 VA examination report includes a medical opinion from a nurse practitioner who examined the Veteran and weighs against the claim.  The examiner indicated review the claims file and provided a diagnosis of bilateral degenerative joint disease of the knees based on x-ray evidence.  The examiner then opined that it is less likely than not that the Veteran's current right knee disability is related to the in-service sprain injury.  As rationale, the examiner stated that service and post-service treatment records are silent for knee pain until 2009 and there is no evidence supporting that the in-service sprain injury caused chronic right knee pain or a serious injury.

In contrast, in January 2017, based on an assessment, a VA orthopedic specialist opined that it is more likely than not that the Veteran's current degenerative joint disease of the right knee is related to the reported in-service injury, to include hyperextension and likely chronic anterior cruciate ligament (ACL) injury to the knee while in service. The orthopedic specialist conducted a physical exam and noted the Veteran's statements pertaining to his ongoing right knee pain throughout the years and the reported in-service injury.

The Board finds the January 2017 opinion from the VA orthopedic specialist most probative.  The rationale of the April 2010 VA examiner was that there was no medical evidence to support the Veteran's claim of continuity of symptomatology of his right knee pain since active service.  However, the mere absence of medical evidence is insufficient to support a negative opinion.  See Buchanan.  Furthermore, since the April 2010 opinion was issued, the Veteran has provided credible testimony that he experienced right knee pain during and since discharge from service.  Further, letters have been received from his treating VA and private physicians showing ongoing treatment for a right knee disability.  The Board observes that the Veteran is competent to talk about experiencing right knee pain. 

In contrast, the opinion of the January 2017 orthopedic specialist included not only an examination of the Veteran, but also considered the Veteran's statements pertaining to his ongoing right knee pain throughout the years.  The doctor concluded that it was more likely than not that the Veteran's current right knee disability is related to the injury he sustained in service.  The Board agrees, and consequently entitlement to service connection for right knee osteoarthritis is established.


ORDER

Entitlement to service connection for right knee osteoarthritis is granted. 




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


